DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 8/17/22.  Claims 1, 3-5, 17, and 19 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  selecting a proper pose based on detecting multiple poses in a given frame.  The initial steps of the claim require receiving an input video of “a user” from a camera.  The second step shows detecting a sequence of poses.  This still appears to be only from a single user.  The third step brings in multiple poses in a given frame which renders the claim indefinite because it is unclear how one user can input multiple poses in a single frame.  Independent claim 17 is rejected for reasons similar to claim 1.  The dependent claims are rejected based on their dependency to a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for implementing a virtual fitness application. The limitation of receiving an input video of a user from a camera, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “camera,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “camera” language, “receiving” in the context of this claim encompasses the user physically receiving a video. Similarly, the limitations of: detecting, counting and computing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “detecting” in the context of this claim encompasses a user detecting another user’s poses. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a camera. The camera is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a camera amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2021/0001172 A1 to Namboodiri (hereinafter “Namboodiri”) in view of US Publication No. 2014/0232650 A1 to Kennett et al. (hereinafter “Kennett”). 

Concerning claim 1, Namboodiri discloses a computer-implemented method executable by a hardware processor for implementing a virtual fitness application (Abstract), comprising:
receiving an input video of a user from a camera (paragraphs [0008], [0029] – video input is captured); 
detecting a sequence of human poses in the input video using a pose estimation process (paragraphs [0030], [0031] – poses are detected); 
counting one or more repetitive motions of a fitness activity within the sequence of proper poses, based on computing differences of Y-coordinates of one or more key points in the sequence of human poses (paragraphs [0031]-[0036] – differences in key points are determined) ; and 
computing a plurality of statistics about the fitness activity (paragraphs [0038]-[0040], [0056]-[0058] – statistics about the activity are generated and feedback is provided).
	Namboodiri lacks specifically disclosing, however, Kennett discloses selecting a proper pose, when the hardware processor has detected multiple poses in a given frame of the input video, to generate a sequence of proper poses (paragraphs [0089]-[0091]- multiple users may be detected and center of mass is determined to figure out the proper pose).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the multiple pose calculation as described by Kennett in the system of Namboodiri in order to allow multiple users to play the game simultaneously in the same room.

Concerning claims 2 and 18, Namboodiri discloses wherein the fitness activity is selected from the group consisting of running, jogging, walking, jumping, performing jumping jacks, squatting, and dribbling, and wherein the one or more repetitive motions are selected from the group consisting of steps, jumps, squats, and dribbles (paragraphs [0003], [0040], [0057] – activity includes jumping jacks and motions include jumps).

Concerning claims 3 and 19, Namboodiri discloses wherein the counting the one or more repetitive motions of the fitness activity further comprises: computing one or more delta values (yt - yt-i), corresponding to Y-coordinate changes, of the one or more key points of the sequence of proper poses; computing a function of the delta values for the one or more key points of the sequence of proper poses; and counting a given user movement as a repetitive motion based on the function of the delta values (paragraphs [0031]-[0036], [0043]-[0055] – differences corresponding to axis changes of the pose are determined and counted).

Concerning claim 4, Namboodiri discloses wherein the selecting the proper pose comprises: selecting a most centered pose as the proper pose, when the hardware processor has detected multiple poses in a given frame (paragraphs [0009]-[0014] – proper pose is detected).

Concerning claim 5, Namboodiri discloses wherein the selecting the proper pose comprises: selecting the proper pose utilizing a human tracking algorithm, when the hardware processor has detected multiple poses in a given frame (paragraphs [0029]-[0038] – pose is selected via algorithm among multiple poses).

Concerning claim 6, Namboodiri discloses wherein the one or more key points are selected from the group consisting of a body joints, a nose, an eyes, an ears, a chest, and a shoulders of the user (paragraphs [0030]-[0032] – key points include body joints).

Concerning claim 7, Namboodiri discloses wherein the function of the delta values is selected from the group consisting of a mean, a median, and a single delta value selection (paragraphs [0031]-[0036], [0043]-[0055] – delta value is determined).

Concerning claim 8, Namboodiri discloses wherein the function of the delta values is a mean delta value, and wherein the method further comprises: counting the given user movement as the repetitive motion when the mean delta value changes from positive, to negative, to positive (paragraphs [0031]-[0036], [0043]-[0055] – repetitive motion is counted based on delta values).

Concerning claim 9, Namboodiri discloses further comprising: applying a smoothing function on the Y-coordinates of the one or more key points before computing the delta values (paragraphs [0031]-[0036], [0043]-[0055] – normalizing is applied to coordinates).

Concerning claim 10, Namboodiri discloses further comprising: performing a checking process on the given user movement's metrics to invalidate the given user movement based on one or more criteria (paragraphs [0057]-[0059] – process is applied on user movement metrics).

Concerning claim 11, Namboodiri discloses further comprising excluding the given user movement when its rising period is more than a given threshold; and excluding the given user movement when its rising amplitude is smaller than a given threshold (paragraphs [0057]-[0059] – movement threshold is measured).

Concerning claim 12, Namboodiri discloses further comprising: adjusting the checking process dynamically based on a detection sensitivity parameter (paragraphs [0031]-[0036], [0043]-[0055] – normalizing is applied to coordinates).

Concerning claim 13, Namboodiri discloses further comprising: utilizing a limb movement to control the checking process, wherein the limb movement is selected from the group consisting of a hand swing and a leg movement (paragraphs [0030]-[0032], [0066] – key points include limb movement using legs).


Concerning claim 14, Namboodiri discloses further comprising: presenting one or more gamification elements based on the plurality of statistics (paragraphs [0038]-[0040], [0056]-[0058], [0158] – statistics about the activity are generated and feedback is provided).

Concerning claim 15, Namboodiri discloses wherein the input video is captured using the camera selected from the group consisting of a mobile device camera and a portable camera device (paragraphs [0008], [0029] – video input is captured).

Concerning claims 16 and 20, Namboodiri discloses wherein the pose estimation process is based on a Convolutional Neural Network (CNN) (paragraph [0009] – CNN is applied).

Concerning claim 17, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered with respect to the 35 USC 101 rejection but they are not persuasive. Simply adding the term “hardware” to the processor does not render the claim patent eligible.  Claim 1 recites a method for implementing a virtual fitness application. The limitation of receiving an input video of a user from a camera, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “camera,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.  
Applicant’s arguments with respect to claim(s) 1-20 with respect to the 35 USC 102 rejection have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715